—In an action, inter alia, to recover the costs incurred in cleaning up petroleum contamination, the defendants Bill Wolf Petroleum Corp., Rte. 109 Service Stations, Inc., 2001 First Avenue Corp., Gasoline Realty Agent, Inc., B.W. Realty Corp., and Cary Wolf appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Lockman, J.), dated April 6, 1999, as granted the plaintiff’s motion for partial summary judgment against them on the issue of liability, and denied their motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff was precluded from bringing the action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff established by sufficient evidence that the ap*528pellants were “dischargers” who contributed to the contamination of the subject property. Thus, there are no material issues of fact regarding their liability for the contamination under Navigation Law § 181 (5) (see, Leone v Leewood Serv. Sta., 212 AD2d 669, 671; 145 Kisco Ave. Corp. v Dufner Enters., 198 AD2d 482, 483; Domermuth Petroleum Equip. & Maintenance Corp. v Herzog & Hopkins, 111 AD2d 957, 959). Accordingly, the Supreme Court properly granted the plaintiffs motion for partial summary judgment.
The appellants’ remaining contention is without merit. Mangano, P. J., Bracken, S. Miller and Goldstein, JJ., concur.